Citation Nr: 1408939	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-47 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for a lumbar spine disability.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5. Entitlement to an initial compensable evaluation for residual scarring associated with a history of collapsed left lung.

6. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a disability of the bilateral fingertips due to treatment received at a VA facility.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to October 1975 and from May 1977 to February 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the Board at a February 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Veteran initially submitted a claim for service connection for PTSD.  However, the evidence of record also indicates the Veteran has been diagnosed with a number of other acquired psychiatric disorders.  VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the Court's holding in Clemons, the Board has amended the issue on appeal as reflected above.

At the February 2012 Board hearing, the Veteran testified that he suffers from symptomatology related to his history of a left collapsed lung other than residual scarring.  To date, this aspect of the Veteran's claim has not yet been adjudicated by the RO in the first instance.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of: service connection for cervical and lumbar spine disabilities and an acquired psychiatric disorder; an increased initial evaluation for residual scarring associated with a history of collapsed left lung; and compensation pursuant to 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus had onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts entitlement to service connection for tinnitus as directly related to active service.  Specifically, he contends he was exposed to acoustic trauma from exposure to artillery fire.  He contends he has suffered from ringing in the ears since.  See, e.g., February 2012 hearing transcript.

A review of the Veteran's service treatment records does not reveal complaints or a diagnosis of tinnitus.  Significantly, the Veteran was provided a VA examination in April 2012.  Following a review of the Veteran's reported history and audiological examination of the Veteran, the VA examiner opined that the Veteran's tinnitus is at least as likely as not related to active service, as he was exposed to acoustic trauma during service.

Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since his period of active service.  The Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran has reported receiving treatment at VA facilities, specifically the VA Medical Center (VAMC) in Bonham, Texas, as early as 1991.  However, records prior to November 1995 have not been obtained.  Even though the AOJ issued a Formal Finding of Unavailability pertaining to these records, there is no indication any attempt had been made to recover retired records from storage.  Indeed, a request for records has not yet been sent to the VAMC in Bonham, Texas.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Furthermore, the Veteran has not been provided a VA examination to address the nature and etiology of his claimed cervical and lumbar spine disabilities or his acquired psychiatric disorder, and he has not been provided a VA examination to address the current severity of his residual scarring associated with a history of collapsed left lung.  On remand, these examinations must be provided.  See 38 C.F.R. § 3.159(c) (2013);  see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's PTSD claim, he has identified witnessing a number of serious injuries or deaths during service, and has provided specific dates and names regarding these incidents, both in a stressor statement received in June 2008, and through his testimony to the Board.  While a June 2009 memorandum found the Veteran's stressors could not be verified, any efforts to verify the deaths described by the Veteran, if previously undertaken, were not documented.  Additional efforts to verify the Veteran's claimed stressors, taking into consideration his February 2012 testimony before the Board, must be undertaken on remand.

Finally, with respect to the Veteran's claim for compensation under 38 U.S.C.A. § 1151, he essentially claims that a fungal infection, which led to the loss of his fingernails and pain in his fingers, grew worse due to improper VA treatment than it otherwise would have been had proper, timely treatment been provided.  The Veteran has not yet been provided a VA examination to address his claim that he suffers from an additional disability due to lack of proper care at a VA facility.  On remand, such an examination should be provided.

Accordingly, the case is REMANDED for the following action:

1. Contact the VAMC in Bonham, Texas, and request they forward any record of the Veteran's treatment for the timeframe 1991-1995, specifically requesting efforts be undertaken to recover any retired records from storage.  Any negative reply must specifically state that a search of retired records was undertaken.

2. Obtain and associate with the claims file any other outstanding VA treatment records, including those generated from October 2009 to the present.  

3. Undertake the appropriate steps to verify the Veteran's claimed stressors.  Such steps, including any negative reply received, should be documented in writing and associated with the claims file.

Regarding instructions 1-3, efforts to obtain these records must continue until it is determined they do not exist or that further efforts to obtain these records would be futile.

4. Then, issue a memorandum for incorporation in the record making a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service.  If the record verifies the existence of a stressor or stressors, specify what stressor or stressors in service it has determined are established by the record.

5. Following completion of the above, schedule the Veteran for a VA spine examination to address the nature and etiology of his claimed cervical and lumbar spine disabilities.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. Provide a current clinical diagnosis of any cervical and/or lumbar spine disability.

b. For each disability diagnosed, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically related to the Veteran's active service.  In rendering this opinion, the examiner should specifically comment on the lay evidence provided of treatment and symptomatology related to these conditions since service.  

A complete rationale must be provided for all conclusions and opinions expressed.

6. Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of his claimed acquired psychiatric disorder(s).  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. Provide a current clinical diagnosis of any acquired psychiatric disorder, specifically commenting on whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.

b. If PTSD is diagnosed above, is it at least as likely as not (probability of at least 50 percent) as not that any currently manifested PTSD is etiologically related to the Veteran's in-service stressor(s).  In this regard, the examiner is instructed to consider only the stressor(s) identified as having been verified by the record, if any.

c. For each acquired psychiatric disorder other than PTSD diagnosed, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is etiologically related to the Veteran's active service.  

A complete rationale must be provided for all conclusions and opinions expressed.

7. Schedule the Veteran for a VA examination to address the nature and etiology of any disability to the bilateral hands, including a fungal infection of the fingernails.  The claims file, to include this REMAND, must be made available to the examiner for review, and the examination report should indicate that the claims folder was reviewed in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  Following a review of the claims file and physical examination of the Veteran, the examiner is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran has additional chronic disability (to include a fungal infection of the fingernails) caused by a delay in proper treatment related to the disability? If so, please identify the additional chronic disability.  

b. If the answer to the question (a) is yes, is it at likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment by VA in allegedly failing to provide the Veteran with proper treatment in a timely manner?

c. If the answer to the question (a) is yes, is it at likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was an event that was not reasonably foreseeable when VA allegedly failed to provide the Veteran proper treatment in a timely manner?

A complete rationale for all opinions must be provided.

8. Schedule the Veteran for a VA skin examination to determine the current severity of his residual scarring associated with a history of collapsed left lung.  The claims file, to include this REMAND, must be made available to the examiner for review, and the examination report should indicate that the claims folder was reviewed in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  Following physical examination of the Veteran, the examiner is requested to report :

a. The dimensions of the scars related to the Veteran's collapsed left lung, including length and width;

b. Whether the scar(s) are elevated or depressed on palpation;

c. Whether there is adherence or damage to underlying tissue;

d. Whether the skin is hypo- or hyper-pigmented and, if so, the dimensions of such pigmentation;

e. Whether the skin texture is abnormal and, if so, the dimensions of such abnormality;

f. Whether there is underlying soft tissue missing and, if so, the dimensions of missing tissue;

g. Whether the skin is indurated and inflexible and, if so, the dimensions of such symptoms;

h. Whether the scar(s) are painful on examination.

9. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


